DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9-12, 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunukumbure et al. (hereinafter Hunukumbure)(US 2020/0267686) in view of Siomina et al. (hereinafter Siomina)(2020/0092737) and Zhao et al. (hereinafter Zhao)(US 2019/0229881).
Regarding claim 1, Hunukumbere teaches a method for performing positioning by a user equipment (UE). the method comprising: receiving positioning reference signal (PRS)  
15Hunukumbere did not teach specifically RSTD based on the received the reference information including subcarrier spacing information and system frame number (SFN) information. However, Siomina teaches in an analogous art RSTD based on the received the reference information including subcarrier spacing information and system frame number (SFN) information (P[0010], UE acquires the cell timing; P[0074], UE receives time synchronization information (SFN); P[0094], RSTD measurements; measuremnst may berin numerologies; SFN range; P[0085], numerology config.(subcarrier spacing); PRS configuration). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have system wherein RSTD based on the received the reference information including subcarrier spacing information and system frame number (SFN) information in order to have flexibility in PRS positioning.
Hunukumbere in view of Siomina did not teach specifically wherein slot number is set with the second subcarrier spacing information in the reference information. However, Zhao teaches in an analogous art wherein slot number is set with the second subcarrier spacing information in the reference information(P{0007], setting based on length of the reference symbol; P[0093],  the time domain information of the reference blank symbol may be used to indicate the location of the reference blank symbol in the subframe corresponding to the te of the invention to have system wherein slot number is set with the second subcarrier spacing information in the reference information in order to solve plurality of subcarrier spacing problems.
Regarding claim 2, Hunukumbere teaches the method of claim I, wherein in the subcarrier spacing information. subcanier spacing is 10set to one value of 15, 30, 60, or 120 kHz for each cell(table 1).  
Claims 6-7, 11-12 are rejected for the same reason as set forth in claims 1-3, 1-3 respectively. 
15Regarding claim 4, Hunukumbere in view of Siomina and Zhao teaches the method of claim, wherein the first subcarrier spacing information and the second subcarrier spacing information are independent each other (Zhao: Fig. 1; subcarrier spacing shown on Y axis are independent of each other)
Regarding claim 5, Hunukumbere teaches the method of claim 4, wherein in the subcarrier spacing information included in the 20reference information, subcarrier spacing is set to one value of 15, 30, 60 or 120 kHz, and slot offset information is set for each subcarrier spacing value (table 1).  
Claims 9, 10, 14-15 are rejected for the same reason as set forth in claims 4-5, 4-5 respectively. 
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunukumbure et al. (hereinafter Hunukumbure)(US 2020/0267686) in view of Siomina et al. (hereinafter Siomina)(2020/0092737), Zhao et al. (hereinafter Zhao)(US 2019/0229881)and Da et al. (hereinafter Da)(2021/0216754),
15Regarding claim 4, Hunukumbere in view of Siomina and Zhao teaches the method of claim wherein the PRS configuration information further includes PRS slot offset and periodicity information in association with the first subcarrier spacing information. However, Da teaches in an analogous art system wherein the PRS configuration information further includes PRS slot offset and periodicity information in association with the first subcarrier spacing information(P[0213], PRS resource indication information may also include the transmission period and time offset of PRS subframes). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have system frame number (SFN) information about transmission of the RS which are included in the reference information in order to have flexibility in PRS positioning.
Claims 17-18 are rejected for the same reason as set forth in claim 16.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647